ON REHEARING
WEBB, J.
This action involves a question as to the validity of a certain transfer of immovable property, the plaintiff contending that the instrument evidencing the transfer was a forgery, and on the trial the instrument could not be found, and the evidence as to the question of forgery was conflicting, involving questions as to the weight of the testimony and of the effect of the failure of the vendee to appear or give his testimony.
Since the original opinion was rendered by this court and in which a rehearing was granted, the instrument attacked has been found and can be produced on trial; and in view of the difficulty of attacking or supporting an instrument when the question of forgery is at issue, when the *721instrument cannot be produced, and of tbe conflict in tbe evidence introduced under sucb circumstances, we are of tbe opinion that it would best serve tbe ends of justice to remand tbe cause for a new trial, it appearing that neither of tbe parties was responsible for the failure to produce tbe instrument.
It is therefore ordered^ adjudged and decreed that tbe original opinion rendered by this court and the judgment of tbe District Court be set aside, and that tbe cause be remanded to the District Court for a new trial.